Case 2:20-cv-00879-JLB-MRM Document 61 Filed 04/09/21 Page 1 of 3 PageID 489




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

WEST COAST FIBERGLASS SPECIALIST
LLC,

             Plaintiff,

v.                                              Case No: 2:20-cv-879-JLB-MRM

TIMOTHY A. KREBS, CLAY WALTER
KREBS, ZACHARIAH WOODMANCY, and
M/V LYMAN 27’ 1995 BEARING HULL ID
LYM27010K95,

             Defendants.


                                      ORDER

      The Magistrate Judge filed a Report and Recommendation (“R&R”) in this

matter on February 18, 2021. (Doc. 51.) The R&R recommends that: (1) Plaintiff

West Coast Fiberglass Specialist, LLC’s Verified Complaint be dismissed without

prejudice for want of prosecution; (2) Claimants Clay Walter Krebs and Timothy A.

Krebs’s counterclaims remain pending; (3) the Court order the release of the M/V

Lyman, a 27’ 1995 vessel bearing Hull Identification LYM27010K495 and Florida

Registration Number FL4248MT (“the Vessel”), her engines, tackle, equipment,

apparel, furnishings, freights, appurtenances, and all fixtures and other necessaries

into the custody of Claimants Clay Walter Krebs and Timothy A. Krebs pursuant to

Supplemental Admiralty Rule E(5)(c); (4) in the alternative, grant in part

Claimants Clay Walter Krebs and Timothy A. Krebs’s motion to vacate arrest (Doc.

18) and order the Vessel released under Rule E(4)(f); (5) allow Claimants Clay
Case 2:20-cv-00879-JLB-MRM Document 61 Filed 04/09/21 Page 2 of 3 PageID 490




Walter Krebs and Timothy A. Krebs to file a motion for an award of reasonable

attorney’s fees and costs within twenty-one (21) days from the date of this Order;

and (6) require Claimants Clay Walter Krebs and Timothy A. Krebs to file any

appropriate motion relating to their counterclaims within twenty-one (21) days from

the date of this Order. (Doc. 51 at 11–12.)

      A district judge may accept, reject, or modify the magistrate judge’s R&R.

28 U.S.C. § 636(b)(1)(C). The factual findings in the R&R need not be reviewed de

novo in the absence of an objection, but legal conclusions are always reviewed de

novo. Id.; Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993).

      After an independent review of the record—and noting that no objections

have been filed—the Court agrees with the well-reasoned R&R.

      Accordingly, it is ORDERED that:

      1.     The Report and Recommendation (Doc. 51) is ADOPTED.

      2.     Plaintiff West Coast Fiberglass Specialist, LLC’s Verified Complaint

(Doc. 1) is DISMISSED WITHOUT PREJUDICE for want of prosecution. Clay

Walter Krebs and Timothy A. Krebs’s counterclaims remain pending before this

Court. (See Doc. 27 at 12–28.)

      3.     The U.S. Marshal and Substitute Custodian, J&R Marine Services,

Inc. are DIRECTED to release the Vessel into the custody of Clay Walter Krebs

and Timothy A. Krebs.




                                        -2-
Case 2:20-cv-00879-JLB-MRM Document 61 Filed 04/09/21 Page 3 of 3 PageID 491




      4.     Clay Walter Krebs and Timothy A. Krebs’s motions to vacate arrest

(Docs. 18, 58, 59) are DENIED WITHOUT PREJUDICE as moot in light of this

Order.

      5.     Should Defendants desire an award of reasonable attorney’s fees and

costs pursuant to M.D. Fla. Admiralty and Maritime Practice Manual § 3(f), such as

the costs associated with obtaining the Vessel’s release, they must file that motion

on or before April 30, 2021.

      6.     On or before April 30, 2021, Clay Walter Krebs and Timothy A.

Krebs must file an appropriate notice of dismissal, motion for default, or other

appropriate motion relating to their counterclaims to either maintain their

counterclaims or dismiss them.

      ORDERED at Fort Myers, Florida, on April 9, 2021.




                                         -3-
